Order entered March 21, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00191-CV

                               BALTASAR D. CRUZ, Appellant

                                                V.

       JAMES VAN SICKLE, KARL- THOMAS MUSSELMAN, ET AL, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-09275

                                            ORDER
       Based on the filings before us and civil practice and remedies code section 27.008, we

DENY appellees Karl-Thomas Musselman d/b/a Burnt Orange Report and Katherine

Haenschen’s “motion to dismiss, or in the alternative to abate, for lack of jurisdiction.” See TEX.

CIV. PRAC. & REM. CODE ANN. § 27.008(b), (c) (West Supp. 2012).




                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE